United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-322
Issued: July 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal from an October 8, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on May 19, 2008.
FACTUAL HISTORY
On August 25, 2008 appellant, a 58-year-old information technology specialist, filed a
traumatic injury claim (Form CA-1) for facial scratches and bruises on both of her knees. She
attributed her condition to a May 19, 2008 incident when, while commuting to work, as she
exited the L’Enfant Plaza Virginia Railroad Express station, she fell face-first onto the ground.
Appellant alleged that she sustained a deep scratch on her forehead, nose, the right side of her

chin and eyes. She alleged that her whole face and both knees were bruised and swollen. The
employing establishment controverted the claim noting that appellant was arriving late to work
on the day in question. The employing establishment also noted that appellant’s alleged injury
did not occur on government time or property, but that appellant fell on VRE property while she
was transferring from a VRE train to a metro train on her way into work.
Appellant submitted no other evidence in support of her claim and by letter dated
September 3, 2008 the Office notified her that the evidence of record was insufficient to support
her claim. The Office provided a list of the type of evidence required to establish her claim.
Responding to the Office’s September 3, 2008 letter, appellant submitted medical records
from Doctors Community Hospital concerning treatment she received on May 8, 2008. None of
the records were signed by a physician. One of the documents in this series of records stated that
appellant had been diagnosed with shoulder strain, a minor head injury, neck strain and a scrape
of the outer skin layers.
Appellant submitted a medical note, dated May 19, 2008, signed by John D. Gilbert,
certified physician’s assistant, prescribing Motrin, as well as two May 20, 2008 medical notes
signed by Dr. John F. Mills, Board-certified in family medicine, prescribing medications and an
electroencephalogram.
Appellant submitted no other evidence in support of her claim and by decision dated
October 8, 2008 the Office denied appellant’s claim because the evidence of record was
insufficient to establish that she sustained an injury as defined by the Act.1 While the Office
noted that the evidence of record established that the claimed event occurred the Office denied
her claim because the evidence of record lacked a diagnosed medical condition that could be
connected to the identified employment-related event by a physician.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim. These elements include the fact that the individual is an employee
of the United States within the meaning of the Act, that the claim was filed within the applicable

1

On appeal, appellant submitted additional medical evidence consisting of medical reports from several
physicians and an October 28, 2008 accommodation letter from the Department of Heath and Human Services. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued
January 7, 2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the Office at
the time of its final decision.) As this evidence was not part of the record when the Office issued its previous
decision, the Board may not consider it for the first time as part of appellant’s appeal.
2

5 U.S.C. §§ 8101-8193.

2

time limitation, that an injury was sustained while in the performance of duty3 as alleged and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Regarding performance of duty, the Board has recognized as a general rule that offpremises injuries sustained by employees having fixed hours and places of work, while going to
or coming from work, are not compensable as they do not arise out of and in the course of
employment. Such injuries are merely the ordinary, nonemployment hazards of the journey
itself, which are shared by all travelers.6 Certain exceptions to this rule have developed where
the hazards of the travel are dependent on particular situations: (1) where the employment
requires the employee to travel on the highways; (2) where the employer contracts to and does
furnish transportation to and from work; (3) where the employee is subject to emergency call as
in the case of firemen; and (4) where the employee uses the highway to do something incidental
to his employment, with the knowledge and approval of the employer.7
Professor Larson, in his treatise on workers’ compensation, notes that coverage is usually
afforded in cases involving a deliberate and substantial payment for the expense of travel, or the
provision of an automobile under the employee’s control.8 However, under most circumstances,
the travel must be sufficiently important in itself to be regarded as part of the service performed
and therefore within the performance of the employee’s duties.9 The Office’s procedures also

3

The term “while in the performance of duty” has been interpreted to be the equivalent of the commonly found
prerequisite in workers’ compensation of arising out of and in the course of employment. The phrase “in the course
of employment” is recognized as relating to the work situation and more particularly, relating to elements of time,
place and circumstance. In the compensation field, to occur in the course of employment, an injury must occur:
(1) at a time when the employee may be reasonably said to be engaged in the master’s business; (2) at a place where
she may reasonably be expected to be in connection with the employment; and (3) while he was reasonably fulfilling
the duties of his employment or engaged in doing something incidental thereto. Robert W. Walulis, 51 ECAB
122 (1999). This alone is not sufficient to establish entitlement to benefits for compensability. The concomitant
requirement of an injury arising out of the employment must be shown and this encompasses not only the work
setting but also a causal concept, the requirement being that the employment caused the injury. In order for an
injury to be considered as arising out of the employment, the facts of the case must show substantial employer
benefit is derived or an employment requirement gave rise to the injury. Cheryl Bowman, 51 ECAB 519 (2000);
Charles Crawford, 40 ECAB 474 (1989).
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Mary Kokich, 52 ECAB 239 (2001); Eileen R. Gibbons, 52 ECAB 209 (2001).

7

Dennis L. Forsgren (Linda N. Forsgren), 53 ECAB 174 (2001); Gabe Brooks, 51 ECAB 184 (1999); see Mary
Margaret Grant, 48 ECAB 969 (1997); see generally A. Larson, The Law of Workers’ Compensation § 13.01
(2000) (explaining the coming and going rule).
8

Larson, supra note 7 at § 14.07(1) (2000); see also Mary Margaret Grant, supra note 7.

9

Larson, supra note 7 at § 14.07(3).

3

provide an exception for employees required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or for other reasons.10
ANALYSIS
While the Office denied appellant’s claim on the grounds that she had not established an
injury causally related to her fall, the Board finds that appellant has not established that she was
in the performance of duty at the time of the fall. Appellant was injured on May 19, 2008 when
she fell while exiting the L’Enfant Plaza VRE station. The injuries occurred during appellant’s
morning commute and during a time when appellant was not on government time, as she had not
reached her place of employment, or government property. Generally, an injury occurring on
such a commute would not be covered under the Act unless an exception to the coming and
going rule applies.11 Appellant submitted no evidence establishing that her travel on the VRE or
presence at the L’Enfant Plaza VRE station was a requirement of her employment. Therefore,
she has not established an exception to the coming and going rule in this regard. As appellant
did not allege facts establishing any of the other exceptions to the rule were applicable, she
established no exception to the coming and going rule and, further, that her injuries were nothing
more than ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers.
Appellant has not established that the May 19, 2008 injury occurred in the performance
of duty. She established no exception to the coming and going rule.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on May 19, 2008.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6(f) (August 1992).
In such cases, the official superior should be requested to submit: (a) the reason the employee was requested to
report for duty; (b) whether other employees were given administrative leave because of the curfew; and (c) whether
the injury resulted from a specific hazard caused by the imposition of the curfew, such as an attack by rioting
citizens.
11

See Jimmie Brooks, 54 ECAB 248 (2002). See also Jon Louis Van Alstine, 56 ECAB 136 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: July 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

